PER CURIAM.
Action to recover $72.39 and interest for lumber alleged to have been sold by the plaintiff to the defendant. Verdict for the plaintiff for the amount claimed, and the defendant appealed from an order denying her motion for judgment notwithstanding the verdict, or for a new trial.
The first alleged error to be considered is that the trial court erred in not dismissing the case for the reason that the evidence was not sufficient to justify a verdict against the defendant.
It is a conceded fact that the defendant personally never had anything to do with the alleged purchase of the lumber, but that it was ordered by a brother of the defendant’s husband, who directed it to be charged to the husband, and it was so charged. It was, however, the contention of the plaintiff upon the trial that the husband was the general agent of the defendant in the management and care of her farms; and, further, that the brother, by the direction of the husband as such general agent, purchased the lumber for the purpose of building a hog and hen house on *263one of the defendant’s farms, and that the lumber was so purchased and was so used. The evidence was plenary that the husband was such agent, and that the lumber was used to erect the buildings on defendant’s farm. There was also evidence given on the trial on behalf of the plaintiff tending to support its contention that the husband did authorize the purchase of the lumber for the purposes stated, and that after the buildings were erected he caused them to be painted, and also paid the carpenter for his services in erecting them. It is true that much of the evidence was contradictory, but upon the record we are of the opinion that the evidence was sufficient to justify a finding,that the purchase of the lumber was authorized by the defendant, and that the verdict is sustained by the evidence.
The defendant also claims that the trial court erred in its rulings as to the admission of evidence. We have examined the alleged errors, and find that in this respect no reversible error was made by the trial court. •
The last alleged error is that the court erred in submitting to the jury the question of the ratification of the purchase of the lumber, because there was no evidence tending to show any ratification. We hold that there was, and that the instruction was correct.
Order affirmed.